Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (FormsS-8 Nos.333-200779, 333-185314, 333-159035, 333-79441, 333-90315, 333-117880 and 333-145811 and FormsS-3 Nos.333-84496, 333-108275 and 333-147103) of Tuesday Morning Corporation and in the related Prospectuses of our reports dated August20, 2015, with respect to the consolidated financial statements of Tuesday Morning Corporation, and the effectiveness of internal control over financial reporting of Tuesday Morning Corporation, included in this Annual Report (Form10-K) for the fiscal year ended June30, 2015. /s/ ERNST & YOUNG LLP
